



COURT OF APPEAL FOR ONTARIO

CITATION: 2129152 Ontario Inc. v. Pliamm, 2018 ONCA 338

DATE: 20180405

DOCKET: C64196

Pepall, Brown and Trotter JJ.A.

BETWEEN

2129152 Ontario Inc.

Plaintiff

(Appellant)

and

Sara
    Pliamm, The Quit Clinic Inc.,
Igor Pelz
,

Mila
    Kisilevsky,
Kit Guan
,
Akil Dhirani
, 2006829 Ontario Inc.,

1322784
    Ontario Inc., Luiba Grossman, Bob Grossman,

1566901 Ontario Inc.
, North York Endoscopy Centre Inc.,

John
    Phlamon, Peter Faltaous
and
Basem Ghatas,

1738889 Ontario Inc., XYZ1 Corporation, XYZ2 Corporation,

XYZ3 Corporation, XYZ4 Corporation, XYZ5 Corporation,

XYZ6 Corporation, and XYZ7 Corporation

Defendants

(Respondents)

Jordan Goldblatt and Iris Graham, for the appellant

Timothy Morgan, for the respondent

Heard: March 29, 2018

On appeal from the order of Justice R.D. Gordon of the
    Superior Court of Justice, dated July 20, 2017.

APPEAL BOOK ENDORSEMENT


[1]

The appellant landlords action against the subtenants is a separate
    action from the action by the appellant landlord against the sublandlords.  The
    appellant landlord could have sued the sublandlords and the subtenants in one
    action or moved more expeditiously for an order for consolidation or trial
    together.  They opted to proceed with a summary judgment motion in the absence
    of resolution of the issue of consolidation or trial together.

[2]

We see no merit in the appellants submission that its action against
    the subtenants should not be resolved by summary judgment in these
    circumstances.  There are obvious advantages to the subtenants in bringing that
    action to finality.  The motion judge was correct in concluding that the
    summary judgment process was appropriate in this case.

[3]

We also reject the appellants submissions on the motion judges
    treatment of unlawful act conspiracy.  The motion judge found that there was no
    privity of contract between the landlord and the subtenants and the order in
    that regard was not appealed.  No breach of the sublease was alleged by the
    sublandlords and they and the subtenants agreed that each lease was terminated
    in accordance with its terms and that there were no obligations outstanding. 
    Based on his findings, there could be no unlawful conduct to ground the
    conspiracy claim.

[4]

Moreover, the motion judge was clearly satisfied that the appellant had
    failed to meet its onus in establishing that the subtenants conduct was directed
    towards the appellant.  We see no reason to interfere.

[5]

The appeal is dismissed.  Costs are fixed in the amount of $10,000 on a
    partial indemnity scale inclusive of disbursements and applicable tax.


